Opinion by
Cline, J.
It appeared that the merchandise consisted of bales of raw fur skins tied together with ropes and covered with burlap. Each bale bore an official tag containing the words “Game Guardian’s Declaration” and the legend “Canada — Province of Alberta” and the seal of the Province, which tags were attached to the bales by means of sewing twine through the burlap. This marking was held to be within the requirements of the statute as construed in Asiam v. United States (25 C. C. P. A. 68, T. D. 49065) and the protest was sustained. American Hatters & Furriers Co. v. United States (C. D. 31) and. Abstract 41128 cited.